Citation Nr: 1144790	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder, to include secondary to an appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Oakland, California.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in November 2007.  October 2007 private audiometric testing shows that the Veteran has a hearing loss disability for VA compensation purposes in both ears.  38 C.F.R. § 3.385 (2011).  November 14, 2007, VA audiological testing and a June 2008 VA examination report, however, reflect that the Veteran did not have a hearing loss disability for VA compensation purposes in either ear.  Another VA examination is necessary not only to determine whether the appellant currently has a hearing loss disability in either ear for VA compensation purposes but also to reconcile the private audiogram with the VA audiological testing.

An October 2009 VA treatment record reflects that the Veteran would be referred for audiological testing or that he would submit to VA an outside audiological study.  The RO must obtain the results of any VA audiological testing done in or around October 2009 and any private testing done from October 2009 to the present.

The Veteran's service treatment records show that he had gastrointestinal symptomatology, to include after his appendectomy.  He continued to be treated for gastrointestinal symptomatology immediately after service at the San Francisco VA Medical Center.  VA treatment records show a diagnosis of gastroesophageal reflux disease.  The appellant also asserts that he has irritable bowel syndrome.  Hearing Transcript, page 12.  Therefore, a VA gastrointestinal examination is necessary.

At the August 2011 hearing, the Veteran testified that he had received treatment at Kaiser Permanente in Fairfield, California, for his gastrointestinal disorder since 1989, and that he also received treatment from the VA outpatient clinic in that same town.  The appellant also reported that he received treatment for his gastrointestinal disorder from the San Francisco VA Medical Center after service until 1978.  Hearing Transcript, pages 7-9.  The RO last obtained records from the San Francisco VA Medical Center in September 1972 and from the VA outpatient clinic in Fairfield, California, in May 2008.  The RO should obtain additional records from those facilities along with the any additional VA treatment records from the Martinez VA outpatient clinic.

In a prior claim in October 2005 for an increased rating for the service-connected appendectomy scar, the Veteran reported that he had received treatment for gastrointestinal symptomatology at the Sutter Medical Center in Fairfield, California.  The RO should obtain records from that facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran whether he has undergone any private audiological testing from October 2009 to the present, and must obtain any identified records.  The RO must attempt to obtain all records pertaining to treatment for a gastrointestinal disability from the Sutter Medical Hospital in Fairfield, California; Kaiser Permanente in Fairfield, California, from 1989 to the present; the San Francisco VA Medical Center from September 1972 to December 1978; and the VA outpatient clinics in Martinez, California, and Fairfield, California, from May 2008 to the present, to include the results of any VA audiological testing done in or around October 2009.  The RO should obtain any such records and associate them with the Veteran's VA claims folder.  

2.  Thereafter, the RO should schedule the Veteran for a VA audiological examination to determine the nature and etiology of the current bilateral hearing loss.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must comment on the October 2007 private audiometric testing, November 14, 2007, VA audiological testing, and a June 2008 VA examination report, and reconcile the various results.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current hearing loss is related to in-service noise exposure and in-service use of streptomycin.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the RO should schedule the Veteran for a VA gastrointestinal examination.  The claims folder is to be made available to the examiner to review.  The examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran has a current gastrointestinal disability, to include gastroesophageal reflux disease and any irritable bowel syndrome, that had its onset in service or is otherwise related to service, to include the in-service gastrointestinal symptoms.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current gastrointestinal disorder, to include gastroesophageal reflux disease and any irritable bowel syndrome, was caused or aggravated by the an appendectomy scar.  A complete rationale for any opinions expressed must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the claims on appeal.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


